               Case 3:19-cv-00710 Document 201 Filed 02/02/21 Page 1 of 1 PageID #: 11755

                                    District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 2/2/2021                                                Case Number           3:19-cv-00710

 Case Style                   R. vs. Justice
 Type of hearing              Settlement Conference
 Before the honorable: 2515-Johnston
 Court Reporter               Ayme Cochran                     Courtroom Deputy Staci Wilson
 Attorney(s) for the Plaintiff or Government
 Allison Mahoney,James Meade,Richard Walters
 Attorney(s) for the Defendant(s)
 Caroline Brown,Philip Peisch
 Law Clerk                    Jaden Rhea
 Probation Officer        N/A

                                                  Court Times

  Start Time        Stop Time                               Court Time Description

    9:30 AM          2:45 PM                            Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 05:15


                                                 Courtroom Notes

Scheduled Start: 9:30 a.m.
Actual Start: 9:30 a.m.

Court splits parties to discuss settlement.

Court recessed: 2:45 p.m.
